Citation Nr: 1748762	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  09-23 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected left foot and ankle disabilities.  

2.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected left foot and ankle disabilities.  

3.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected left foot and ankle disabilities.  

4.  Entitlement to service connection for a right leg disability, to include as secondary to service-connected left foot and ankle disabilities.  

5.  Entitlement to service-connection for a left hip disability, to include as secondary to service-connected left foot and ankle disabilities.  

6.  Entitlement to service connection for a back disability, to include as secondary to service-connected left foot and ankle disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Gregory T. Shannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to February 1987 in the United States Army.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In October 2012 and December 2015, the Board remanded this appeal for further development.  

The issue of entitlement to service connection for a neck disability was raised by the record in a May 2014 application for benefits and was previously referred by the Board in December 2015, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded this appeal in December 2015 for further development, to include VA examinations for the Veteran's psychiatric, knee, right leg, left hip, and back conditions.  VA examiners were to determine the Veteran's current disabilities and whether those disabilities at least as likely as not had their onset during, or are otherwise related to, the Veteran's period of service, and whether those disabilities were caused or aggravated by the Veteran's service-connected left foot and ankle disabilities.  Although the Veteran underwent VA examinations, further development is required.

I.  Acquired Psychiatric Disorders

The Veteran presented for VA examination in March 2016.  The examiner opined that the Veteran's psychiatric conditions are less likely than not to be directly, indirectly or otherwise related to military service.  The examiner did not explicitly address secondary causation or aggravation and offered little rationale with regard to whether the Veteran's conditions were caused or aggravated by his by service-connected left foot and ankle disabilities.

"On exam today, Veteran emphasized how marital strain contributed to his psychiatric distress.  When he did speak of emotional distress related to limitations/outcomes associated with his medical conditions, he described such distress as falling within the range of human functioning for anyone who might face similar stressors."

Upon review of the examiner's report, the Board notes the Veteran's references to marital strain were with regard to prior relationships and that the Veteran was in a new "common law" relationship for the three years prior to the March 2016 examination.  Additionally, the Veteran was still continuing to receive mental health treatment during this unstrained relationship.  

The examiner did not explain what level of functioning falls within this "range of human functioning", including whether such a range includes limitations in occupational or social functioning or, more importantly, supports the finding of a psychiatric disability.  Furthermore, the Veteran's treatment records indicate his physical medical conditions contribute to an acquired psychiatric disorder.  For example, a May 2016 progress note states that the Veteran "reports his mood is less depressed - still dealing with physical limitations and pain that get him down."  Although it is unclear if the Veteran is referring to his service-connected left ankle and foot disabilities, this record supports that the Veteran's acquired psychiatric disorders, or the level of their severity, are attributable to more than marital distress.  Furthermore, a May 2016 letter from the Veteran's therapist states that the Veteran has discussed how trying to cope and manage his medical conditions, including his ankle, has caused him to become more isolative and depressed.  The VA examiner did not address this or other similar evidence.  Although a medical examiner need not discuss all of the potentially favorable evidence of record to render an adequate opinion, the examiner's opinion must still be based on consideration of the relevant medical history.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) ("[T]here is no reasons-or-bases requirement imposed on examiners.").

The examiner similarly did not address secondary service-connection in an August 2016 addendum.

In light of the above, remand is warranted for an opinion on secondary service connection.

II.  Right Knee and Left Hip

The Veteran presented for examination in March 2016.  The examiner did not provide an opinion on direct and secondary service connection with regard to the Veteran's right knee and left hip.  The examiner noted the Veteran's right knee was normal and stated that "[a]lthough Veteran reports right knee pain, a diagnosis has not been made and his exam today is not consistent with any medical diagnosis, as it is normal."  The examiner similarly stated that there was no objective evidence of a left hip condition, that the Veteran's left hip was normal upon examination and that the Veteran reported left hip pain in 2008, but that no diagnosis was made.  The examiner attributed the Veteran's hip pain to his back and buttocks. 

In the absence of proof of a current disability, there can be no valid claim for service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  The requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

A review of the record reveals the Veteran has been diagnosed with a right knee and left hip disability during the pendency of this claim, namely osteoarthritis.  See April 2013 VA examination, citing an August 2011 knee x-ray and March 2008 hip x-ray.  Similarly, upon Social Security Administration examination in December 2005, the Veteran was diagnosed with right knee subpatellar bursitis most likely associated with arthritic process.  Additionally, the examiner's statement that "VA treatment records do not show any further left hip complaints since 2009" is inaccurate.  See, e.g., VA treatment notes from August 19, 2013.

In light of the above, remand is warranted for opinions on direct and secondary service connection.  

III.  Left Knee, Back and Right Leg

i.  Left knee and back arthritis
Upon examination in March 2016, the examiner opined the Veteran's left knee and back disabilities were less likely than not related to service or the Veteran's service-connected left ankle and foot disabilities.  The examiner further opined the Veteran's back disabilities are as likely as not related to post-service back trauma combined with advancing age-related degeneration and similarly opined that the Veteran's left knee disability is as likely as not related to age-related knee joint degeneration.  The examiner noted left knee osteoarthritis "is deemed mild which is commonly seen on xrays of 50 and over year old people."

A review of the record reveals support for arthritis of the back and left knee, with an onset prior to the Veteran turning 50 years old.  As noted above, the Veteran underwent a Social Security Administration examination in December 2005, when the Veteran was age 48.  The Veteran reported lower back pain, without a radiating component, and diffuse aches in various joints, "mostly knees, hands, shoulders, back and intermittently his neck on various days."  The Board notes the Veteran has reported falling in a hole while in service and injuring his neck, back, left hip, left knee, left lower leg and left foot.  See April 2013 VA examination.

The December 2005 examiner noted straight leg raise test was negative, but provoked low back pain without radiation feature.  Pain with flexion and extension was found for both knees, as was mild patellar crepitation.  The examiner noted back flexion achieved was 70 degrees with ipsilateral low back pain at approximately 60 to 70 degrees.  The examiner also noted the Veteran was crying, but later observed the Veteran sitting and putting on socks and shoes with better forward range of motion.  The examiner diagnosed the Veteran with chronic low back pain without radiculopathy.  The examiner stated the Veteran's slight range of motion limit in forward flexion did not impart a gait abnormality or a balance deficit.  The examiner also assessed the Veteran with arthritic process, not otherwise specified, that was affecting many joints, "as well as probable arthritic process compounding" back pain.

The March 2016 VA examiner cited more than two dozen treatment records in the disability benefits questionnaire, but did not cite to or otherwise address the December 2005 examination.  As noted above, an examiner need not address discuss all of the potentially favorable evidence of record to render an adequate opinion, but the examiner's opinion must still be based on consideration of the relevant medical history.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  The December 2005 examination is of particular relevance as it is provides evidence which is inconsistent with the examiner's opinion; in particular, evidence that the Veteran's arthritis had its onset prior to age 50 and thus may not be age related.

In light of the partial reliance on the Veteran's age with regard to the examiner's opinions on the Veteran's back disabilities, and significant reliance with regard to the Veteran's left knee disability, remand is warranted for addendum opinions.  

ii.  Knees secondary to left ankle/foot

Additionally, the Board notes the March 2016 VA examiner observed the Veteran reported "that he injured his knees around 2007-2008 due to falling because of his left ankle giving out."  The examiner stated "[t]here are no other records available for review that state that the Veteran's ankle is unstable, gives out, or that the veteran has fallen due to his left ankle giving way."  The examiner went on to note that recent treatment records show that Veteran reported falling due to an already service-connected disability, but stated that this was attributed to his lower back pain with radiculopathy and not his service-connected left ankle and foot.

Although the examiner did not explain why the recent fall was attributed to the Veteran's lower back disability, a review of the treatment records indicate that the Veteran fell getting out of bed in January 2016.  Leg numbness was noted and the Veteran had a positive straight leg raise test, which is consistent with the examiners attribution of radiculopathy.  However, the examiner appears to have overlooked evidence that supports the Veteran's ankle has given out in the past.  For example, during a December 2004 VA examination the Veteran reported that he fell crossing the street because his leg gave out.  Similarly, upon VA examination in November 2006, the examiner noted the Veteran's ankle range of motions was significantly limited and that "[m]uscle strength in the left ankle were 4/5 with pain and giving out."  


iii.  Right Leg

With regard to the Veteran's right leg there is evidence of record that the Veteran may have a right leg disability related to his back disabilities.  For example, September 2005 treatment records obtained from Social Security Administration reveal the Veteran complained of back pain and pain in the right inguinal area.  The Veteran reported this pain radiated down his leg.  Similarly, the Veteran reported chronic lower back pain with radiation to the right thigh in March 2008.  The Veteran's complaints of back pain radiating down his legs continue through the pendency of the claim.  See VA treatment notes from September 24, 2015.  As such, the Veteran's right leg and back claims are inextricably intertwined and remand of the claim of service connection for a right leg disability is warranted.

IV.  Possibly Incomplete Medical Record

A July 2016 progress note from the Veteran's readjustment counseling therapist notes the Veteran was seeking further medical consultation for pain management, but would have to wait over 45 days for a VA appointment.  The progress note indicates the therapist helped the Veteran obtain an appointment using the Choice Program.

The Board has reviewed the Veteran's treatment records, and other records in the claim file, and has not located pain treatment notes from a private medical source from this time period.  In light of this, the record appears to be incomplete, and such evidence may support the Veteran's claim.  Furthermore, a review of the claim file does not reveal reasonable efforts to obtain these private medical records.  See 38 C.F.R. § 3.159(c)(1).

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA records of evaluation and/or treatment since July 2016.

2.  Request that the Veteran identify and authorize the recovery of outstanding records of private care from all sources of treatment that he has received for his claimed conditions, to include through the Choice Program, and to provide any releases necessary for VA to secure records of such treatment.

3.  Obtain an addendum opinion from the March 2016 psychiatric examiner, if available, otherwise another qualified medical professional.  Request that the examiner provide an opinion on whether it is at least as likely as not that the Veteran's service-connected disabilities caused or aggravated any of his acquired psychiatric disorders. 

If the examiner determines an additional examination is required, schedule such examination.

The examination report must include a complete rationale for all opinions expressed.  

4.  Obtain an addendum opinion from the March 2016 physical examiner, if available, otherwise another qualified medical professional.  

Based on a review of the evidence of record, to include records provided by Social Security Administration, the examiner must provide medical opinions as to whether it is as at least as likely as not that any current right knee, left knee, right leg, left hip, and back disabilities had their onset during, or are otherwise related to, his period of service.   

The examiner must further opine as to whether it is as at least as likely as not that the Veteran's service-connected disabilities caused or aggravated any currently diagnosed right knee, left knee, right leg, left hip or back disability (to include as a result of any gait or weight-bearing problems caused by those service-connected disabilities). 

For the purposes of these opinions, the examiner shall assume the Veteran has a current right knee and left hip disability.

If the examiner determines additional examination is required, schedule such examination.

The examination report must include a complete rationale for all opinions expressed.  

5.  After undertaking any additional development deemed appropriate, adjudicate the claims in light of any additional evidence added to the record.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




